Citation Nr: 0321139	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  98-15 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease (DDD), degenerative joint disease 
(DJD), and chronic lumbosacral strain from September 18, 
1997, to December 29, 1998.

2.  Entitlement to an evaluation in excess of 40 percent for 
DDD, DJD, and chronic lumbosacral strain from December 30, 
1998.

3.  Entitlement to an  increased evaluation for post 
traumatic stress disorder (PTSD) currently evaluated 50 
percent disabling.  

4.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability based on service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


REMAND

The veteran served on active duty from June 1969 to June 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans' Affairs 
(VA) regional office (RO) that granted service connection for 
DDD, DJD, and chronic lumbosacral strain and assigned a 20 
percent evaluation effective September 18, 1997.  In January 
1999, the RO increased the disability evaluation assigned to 
the veteran's low back disorder to 40 percent, effective 
December 30, 1998.  

In July 2000, the Board remanded these issues to the RO for 
further evidentiary development.  In June 2001, the RO issued 
a rating decision that denied a TIDU rating, and informed the 
veteran through a supplemental statement of the case (SSOC) 
of the continued denial of higher ratings.  An August 2001 
rating action awarded an increased rating of 50 percent for 
PTSD.

In a June 2002 decision, the Board denied: a rating in excess 
of 20 percent between September 18, 1997, and December 29, 
1998, and a rating in excess of 40 percent thereafter for the 
service-connected DDD, DJD, and chronic lumbosacral strain; a 
rating in excess of 50 percent for the service-connected 
PTSD; and a TDIU rating.

By an Order dated in December 2002, the United States Court 
of Appeals for Veterans Claims (hereinafter referred to as 
the Court) vacated the Board's June 2002 decision, and 
remanded the above described issues to the Board for 
readjudication.

In the joint motion granted by the Court, the veteran and the 
Secretary of the Department of Veterans Affairs (Secretary), 
through their representatives, asserted that a remand of this 
matter was necessary to afford the veteran VA examinations 
that adequately addresses the effects of his service-
connected disabilities upon his employablilty.  The joint 
motion also indicated that although there is no statute or 
regulation requiring the Board to conduct an "employability 
survey" to determine whether a veteran is unemployable due 
to his service-connected disabilities, such an industrial 
impairment survey might be necessary in order for the 
Secretary to fulfill his duty to assist under 38 U.S.C. 
§ 5107.

Furthermore, effective in September 2002, the criteria for 
the rating of intervertebral disc syndrome were revised.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claim 
involving the rating of the veteran's low back disability, it 
will be necessary to determine whether the amended 
regulations or the previously existing regulations are more 
favorable to the claimant.  The more favorable regulation 
must then be applied.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97.

Fulfillment of VA's statutory duty to assist includes conduct 
of a thorough and contemporaneous medical examination that 
takes into account the records of prior medical treatment, so 
that the evaluation of a claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board has determined that a remand of this matter to the 
RO is necessary to assist the veteran in the development of 
his claims.  Pursuant to this remand, the RO will be 
scheduling VA examinations.  The veteran is hereby notified 
that is his responsibility to report for the examinations and 
to cooperate in the development of his claims.  The 
consequences of failure to report for VA examination without 
good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158 and 3.655 (2002).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a low 
back disorder and/or a psychiatric 
disorder since September 1997.  The RO 
should take all necessary steps to obtain 
any pertinent records that are not 
currently part of the claims folder and 
associate them with the claims folder.

3.  The RO shall undertake an 
"employability survey" (social and 
industrial survey) to determine whether 
the veteran is unemployable, and if he is 
unemployable, whether his unemployability 
is due to his service-connected 
disabilities.

4.  The veteran should be afforded all 
appropriate VA examinations, including 
orthopedic, neurological, and 
neuropsychiatric examinations.  See 
38 C.F.R. § 3.159(c)(4).  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
tests and diagnostic studies should be 
performed.  Each examiner shall comment 
specifically on the impact of the 
pertinent disability on the veteran's 
employability.  The orthopedic and 
neurological examiner(s) should comment 
on such factors as limitation of motion, 
pain, instability, excess fatigability, 
more movement than normal, weakened 
movement, incoordination, impaired 
ability to execute skilled movements 
smoothly, and pain on movement, swelling, 
deformity or atrophy of disuse, 
instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing.  Regarding 
the lumbar disc disease, the examiner(s) 
should comment specifically on the 
frequency and duration of incapacitating 
episodes (an incapacitating episode is a 
period of acute signs and symptoms that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
The examiner(s) should also comment 
specifically about chronic orthopedic and 
neurological manifestations (orthopedic 
and neurologic signs and symptoms from 
intervertebral disc syndrome that are 
present constantly, or nearly so).  

5.  Thereafter, the RO should 
readjudicate the veteran's claims in the 
context of current and former 
regulations, where appropriate, and on 
both schedular and extraschedular bases.  

6.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
obtained since the most recent SSOC and 
applicable law and regulations - 
including the revised regulations 
concerning intervertebral disc syndrome -
- considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



